Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered January 21, 1999, convicting defendant, after a jury-trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
Defendant’s challenge to the.court’s charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s one-word slip of the tongue in delivering its definition of the lesser included offense of criminal possession of a controlled substance in the seventh degree could not have caused any prejudice since the charge as a whole correctly defined that offense. Concur — Nardelli, J. P., Williams, Mazzarelli, Andrias and Saxe, JJ.